Opinion by
Mr. Justice Mitchkbl,
This case was argued in connection with Com. ex rel. v. Gilligan, ante, p. 504, and depends upon the same general principles. The city of Erie, though of the third class, has never come under the Act of May 23, 1874, P. L. 254, and its school affairs have been conducted under the general school Act of May 8, 1854, P. L. 617. The school district of Erie is coterminous territorially with the city of Erie, which under the act of 1854 constitutes a single school district.
The Act of May 25,1897, P. L. 85, provides that “. . . . in cities of the third class where the school district comprises the same territory as the city, the taxes for school and school building purposes shall bo levied on the assessment for city purposes.” It was objected that this act is unconstitutional first, because it is a classification of school districts, and secondly, because it does not apply to all cities of the third class. The *518learned judge below rightly held that it was not objectionable on either ground. In In re Sugar Notch Borough, 192 Pa. 349, it was said: “ There is no constitutional objection to the classification of school districts any more than of cities. Both are included in the same clause of the constitution prohibitory of local and special legislation, and there is no argument against classification of one that is not equally forcible against the other.” And in Com. ex rel. v. Gilligan, ante, p. 504, it was held that classification of school districts, in reference to their business affairs, has relation to matters in their nature municipal, and is therefore not unconstitutional, though its basis maybe the classification of cities. There is no function of the school system more clearly or more exclusively municipal and governmental in character than its power of taxation. The act of 1897 deals only with this feature of the system, and its requirement that the assessment of property which is to be the basis of the taxation shall be the same for school purposes as it is for the general municipal purposes of the city. Its only effect is to produce uniformity in the basis of taxation for both purposes on the people of the same territory, an effect, it need hardly be said, that is in entire harmony with the general scheme of the constitution.
The second objection, that the act of 1897 does not apply to all school districts in cities of the third class, but only to those which are coterminous as to territory, is equally untenable. By the general act of 1854, “ every township borough and city .... shall constitute a school district.” Prima facie, therefore, every school district in a city of the third class is coterminous with it, and will, therefore, come under the act of 1897, and if under the previous law there are any exceptional cases, they simply continue as before, but the act works no new local or special results. On this subject see the remarks of the present chief justice in City of Reading v. Savage, 124 Pa. 328, quoted in Com. ex rel. v. Gilligan, ante, p. 504.
Judgment affirmed.